EXHIBIT 10.2

[Company Letterhead]

August 31, 2007

Derek Bell

19240 Linda Vista Avenue

Los Gatos, CA 95030

 

RE: Correction to December 8, 2006 Letter Agreement (the “December Agreement”)

Dear Derek:

This letter is to confirm the correction of that certain letter agreement, dated
December 8, 2006, by and between you and Power Integration, Inc. (the “December
Agreement”), to reflect the amendment of stock option grant #1232 (the “Omitted
Grant”) which was inadvertently omitted as an At Risk Option (as defined in the
December Agreement) from the December Agreement. This letter acknowledges that
the intent of the parties in the December Agreement was to amend the Omitted
Option such that 431 shares under the Omitted Option would be exercisable in
2007 and 430 shares under the Omitted Option would be exercisable in 2008
(similarly to how option #1231 was amended in the December Agreement, which was
granted on the same day and at the same exercise price as the Omitted Option).
Enclosed is an Amended and Restated Incentive Stock Option Agreement to reflect
such amendment. To acknowledge your agreement to the above-mentioned correction,
please counter sign this letter below and the attached Amended and Restated
Incentive Stock Option Agreement and return both to me at your earliest
convenience.

Sincerely,

Rafael Torres

Chief Financial Officer and

Vice President, Finance and Administration

 

Acknowledged and Agreed: /s/ Derek Bell Derek Bell



--------------------------------------------------------------------------------

POWER INTEGRATIONS, INC.

AMENDED AND RESTATED INCENTIVE STOCK OPTION AGREEMENT

THIS AMENDED AND RESTATED INCENTIVE STOCK OPTION AGREEMENT (the “Option
Agreement”) is made and entered into as of September 5, 2007, by and between
Power Integrations, Inc. and Derek Bell (the “Optionee”) with respect to the
stock option with grant number 1232 (the “Option”) that was granted to Optionee
on May 31, 2001 (the “Date of Option Grant”) to reflect that certain letter
agreement, dated December 8, 2006, by and between the Company and Optionee, as
corrected by letter dated August 31, 2007 (the “December Agreement”). This
Option Agreement amends and restates the original Immediately Exercisable
Incentive Stock Option Agreement Optionee (the “Original Agreement”) only as to
861 shares subject to the Option as to which the Optionee elected an amended
exercise schedule pursuant to the December Agreement (such amended portion of
the Option, the “Amended Portion”).

The Amended Portion continues to be subject to the Power Integrations, Inc. 1997
Stock Option Plan (the “Plan”) and shall be subject to all of the terms and
conditions set forth herein Any capitalized terms not defined herein shall have
the meanings set forth in the Plan. In the event of any conflict between the
terms of this Option Agreement and the terms of the Plan, the terms of the Plan
shall control.

 

  1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a) “Disabled” shall have the meaning set forth in Section 409A (a)(2)(C) of the
Code.

(b) “Exercise Price” means $12.10 per share of Stock, as adjusted from time to
time pursuant to Section 4.2 of the Plan.

(c) “Number of Option Shares” means the 861 shares of Stock, as adjusted from
time to time pursuant to Section 4.2 of the Plan, subject to the Amended
Portion.

(d) “Option Expiration Date” means the date ten (10) years after the Date of
Option Grant.

(e) “Vesting Schedule” means the Vesting Schedule schedule set forth in the
Original Agreement. As of the date hereof, the Amended Portion is fully vested.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.



--------------------------------------------------------------------------------

  2. TAX CONSEQUENCES.

2.1 Status Tax of Option. This Option is a Nonstatutuory Stock Option. The
Optionee should consult with the Optionee’s own tax advisor regarding the tax
effects of this Option.

 

  3. ADMINISTRATION.

All questions of interpretation concerning this Option Agreement shall be
determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Amended Portion. Any officer
of a Participating Company shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

 

  4. EXERCISE OF THE AMENDED PORTION.

4.1 Right to Exercise.

(a) In no event may any part of the Amended Portion be exercised after the
Option Expiration Date.

(b) Optionee shall be entitled to exercise the Amended Portion, if at all and to
the extent vested, as follows:

(i) As to 431 shares in calendar year 2007 (“Tranche A”).

(ii) As to 430 shares in calendar year 2008 (“Tranche B”).

Any portion of the Amended Portion that becomes exercisable pursuant to this
Section 4.1(b) shall cease to be exercisable not later than December 31 of the
applicable year indicated above.

(c) Notwithstanding the foregoing, all of the shares subject to the Amended
Portion shall become exercisable (to the extent then-vested) as of the earliest
to occur of the following events, for the periods described with respect to each
such event:

(i) The date of the termination of Optionee’s “service” with the Company for any
reason, as determined pursuant to Treasury Regulation 1.409A-1(h). In the event
of the termination of service other than as a result of death or the Optionee
becoming Disabled, the Amended Portion shall be exercisable until the earlier of
(1) the date that is three (3) months following the termination date and (2) the
later of (x) December 31 of the year of termination or (y) the 15th day of the
third calendar month following the termination date. In the



--------------------------------------------------------------------------------

event of the termination of service as a result of death or the Optionee
becoming Disabled, the Amended Portion shall be exercisable until the earlier of
(1) the date that is six (6) months following the termination date and (2) the
later of (x) December 31 of the year of termination or (y) the 15th day of the
third calendar month following the termination date. However, of it is
determined that Optionee is a “specified employee” (as defined under
Section 409A(a)(2)(B)(i) of the Code) as of the date of such termination, then
the Amended Portion will be exercisable starting the date that is six (6) months
and one day after such termination date and ending on the date that is nine
(9) months and one day after such termination date; provided, however, that if
such termination occurs upon the Optionee’s death, or if following the
termination date the Optionee dies or the Company undergoes a corporate
transaction described in Section 4.1(c)(iii) below, the six (6) month delay in
exercisability shall no longer be required and the Amended Portion shall be
exercisable for the post-termination exercise period otherwise provided in this
Section 4.1(c)(i) and such period shall be deemed to commence as of the date of
death or the effectiveness of the transaction.

(ii) The effective date of a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation, as determined for purposes of Section 409A(a)(2)(A)(v) of the Code.
In the event the effective date of the corporate transaction occurs prior to any
termination of “service”, the Amended Portion shall be exercisable, to the
extent permitted in the applicable transaction documents, until the later of
(1) December 31 of the year in which the transaction occurs and (2) the 15th day
of the third calendar month following the effective date of the corporate
transaction.

(d) Except as otherwise provided herein, the Amended Portion shall be
exercisable in an amount not to exceed the Number of Option Shares less the
number of shares previously acquired upon exercise of the Amended Portion.

4.2 Method of Exercise. Exercise of the Amended Portion shall be by such
procedure as may be adopted or permitted from time to time by the Company. In
the event that exercise is permitted pursuant to a written notice to the
Company, such written notice must state the election to exercise the Amended
Portion, the number of whole shares of Stock for which the Amended Portion is
being exercised and such other representations and agreements as to the
Optionee’s investment intent with respect to such shares as may be required
pursuant to the provisions of this Option Agreement and the Plan. The written
notice must be signed by the Optionee and must be delivered in person, by
certified or registered mail, return receipt requested, by confirmed facsimile
transmission, or by such other means as the Company may permit, to the Chief
Financial Officer of the Company, or other authorized representative of the
Participating Company Group, prior to the termination of the Amended Portion as
set forth in Section 6, accompanied by full payment of the aggregate Exercise
Price for the number of shares of Stock being purchased. The Amended Portion
shall be deemed to be exercised upon receipt by the Company of such written
notice and the aggregate Exercise Price.



--------------------------------------------------------------------------------

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Amended Portion is being exercised shall be made (i) in cash, by
check, or cash equivalent, (ii) by tender to the Company of whole shares of
Stock owned by the Optionee having a Fair Market Value (as determined by the
Company without regard to any restrictions on transferability applicable to such
stock by reason of federal or state securities laws or agreements with an
underwriter for the Company) not less than the aggregate Exercise Price,
(iii) by means of a Cashless Exercise, as defined in Section 4.3(c), or (iv) by
any combination of the foregoing.

(b) Tender of Stock. Notwithstanding the foregoing, the Amended Portion may not
be exercised by tender to the Company of shares of Stock to the extent such
tender of Stock would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock. The
Amended Portion may not be exercised by tender to the Company of shares of Stock
unless such shares either have been owned by the Optionee for more than six
(6) months or were not acquired, directly or indirectly, from the Company.

(c) Cashless Exercise. A “Cashless Exercise” means the assignment in a form
acceptable to the Company of the proceeds of a sale or loan with respect to some
or all of the shares of Stock acquired upon the exercise of the Amended Portion
pursuant to a program or procedure approved by the Company (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System). The Company reserves, at any and all times, the right, in the Company’s
sole and absolute discretion, to decline to approve or terminate any such
program or procedure.

4.4 Tax Withholding. At the time the Amended Portion is exercised, in whole or
in part, or at any time thereafter as requested by the Company, the Optionee
hereby authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Amended Portion, including, without limitation, obligations
arising upon (i) the exercise, in whole or in part, of the Amended Portion,
(ii) the transfer, in whole or in part, of any shares acquired upon exercise of
the Amended Portion, (iii) the operation of any law or regulation providing for
the imputation of interest, or (iv) the lapsing of any restriction with respect
to any shares acquired upon exercise of the Amended Portion. The Optionee is
cautioned that the Amended Portion is not exercisable unless the tax withholding
obligations of the Participating Company Group are satisfied. Accordingly, the
Optionee may not be able to exercise the Amended Portion when desired even
though the Amended Portion is vested, and the Company shall have no obligation
to issue a certificate for such shares.

4.5 Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Amended Portion is exercised shall be registered in the name of the Optionee,
or, if applicable, in the names of the heirs of the Optionee.



--------------------------------------------------------------------------------

4.6 Restrictions on Grant of the Amended Portion and Issuance of Shares. The
grant of the Amended Portion and the issuance of shares of Stock upon exercise
of the Amended Portion shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities.
The Amended Portion may not be exercised if the issuance of shares of Stock upon
exercise would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. In
addition, the Amended Portion may not be exercised unless (i) a registration
statement under the Securities Act shall at the time of exercise of the Amended
Portion be in effect with respect to the shares issuable upon exercise of the
Amended Portion or (ii) in the opinion of legal counsel to the Company, the
shares issuable upon exercise of the Amended Portion may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act. THE OPTIONEE IS CAUTIONED THAT THE AMENDED PORTION MAY NOT
BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
OPTIONEE MAY NOT BE ABLE TO EXERCISE THE AMENDED PORTION WHEN DESIRED EVEN
THOUGH THE AMENDED PORTION IS VESTED. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares subject to the Amended Portion shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained. As a condition to the
exercise of the Amended Portion, the Company may require the Optionee to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Amended Portion.

 

  5. NONTRANSFERABILITY OF THE AMENDED PORTION.

The Amended Portion may be exercised during the lifetime of the Optionee only by
the Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Amended Portion may
be exercised in accordance with the terms of this Option Agreement by the
Optionee’s legal representative or by any person empowered to do so under the
deceased Optionee’s will or under the then applicable laws of descent and
distribution.

 

  6. TERMINATION OF THE AMENDED PORTION.

6.1 The Amended Portion will expire as to each tranche of the Amended Portion on
the last day on which such tranche of the Amended Portion can be exercised in
accordance with Section 4.1, but in all cases the Amended Portion will expire in
full not later



--------------------------------------------------------------------------------

than the Option Expiration Date. The Company makes no representation as to the
tax consequences of any delay following the termination of Optionee’s service in
the exercisability of the Amended Portion. The Optionee should consult with the
Optionee’s own tax advisor as to the tax consequences of any such delayed
exercise.

6.2 Notwithstanding the foregoing, if the Company reasonably anticipates that
the exercise of the Amended Portion within the applicable time periods set forth
in Section 4.1 will violate Federal securities laws or other applicable law, the
period in which the affected Amended Portion can be exercised will be extended
until the first business day on which the Company reasonably anticipates that
the exercise of the Amended Portion will not cause such a violation. In no event
may the Amended Portion be exercisable after the Option Expiration Date. This
provision shall be interpreted in accordance with Treasury Regulation
1.409A-2(b)(7)(ii). However, the Company makes no representation as to the tax
consequences of any such delayed exercise. The Optionee should consult with the
Optionee’s own tax advisor as to the tax consequences of any such delayed
exercise.

 

  7. RIGHTS AS A SHAREHOLDER, EMPLOYEE OR CONSULTANT.

The Optionee shall have no rights as a shareholder with respect to any shares
covered by the Amended Portion until the date of the issuance of a certificate
for the shares for which the Amended Portion has been exercised (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in the Plan. If the Optionee is
an Employee, the Optionee understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between a Participating
Company and the Optionee, the Optionee’s employment is “at will” and is for no
specified term. Nothing in this Option Agreement shall confer upon the Optionee
any right to continue in the Service of a Participating Company or interfere in
any way with any right of the Participating Company Group to terminate the
Optionee’s Service as an Employee or Consultant, as the case may be, at any
time.

 

  8. RESTRICTIONS ON TRANSFER OF SHARES.

No shares acquired upon exercise of the Amended Portion may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner which violates any of the
provisions of this Option Agreement, and any such attempted disposition shall be
void. The Company shall not be required (a) to transfer on its books any shares
which will have been transferred in violation of any of the provisions set forth
in this Option Agreement or (b) to treat as owner of such shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such shares will have been so transferred.



--------------------------------------------------------------------------------

  9. BINDING EFFECT.

Subject to the restrictions on transfer set forth herein, this Option Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

 

  10. TERMINATION OR AMENDMENT.

The Board may terminate or amend the Plan or the Amended Portion at any time;
provided, however, that except as provided under the Plan in connection with a
Change in Control, no such termination or amendment may adversely affect the
Amended Portion or any unexercised portion hereof without the consent of the
Optionee unless such termination or amendment is necessary to comply with any
applicable law or government regulation. No amendment or addition to this Option
Agreement shall be effective unless in writing.

 

  11. INTEGRATED AGREEMENT.

This Option Agreement (including the Plan) constitutes the entire understanding
and agreement of the Optionee and the Participating Company Group with respect
to the subject matter contained herein and there are no agreements,
understandings, restrictions, representations, or warranties among the Optionee
and the Participating Company Group with respect to such subject matter other
than those as set forth or provided for herein. To the extent contemplated
herein, the provisions of this Option Agreement shall survive any exercise of
the Amended Portion and shall remain in full force and effect.

 

  12. APPLICABLE LAW.

This Option Agreement shall be governed by the laws of the State of California
as such laws are applied to agreements between California residents entered into
and to be performed entirely within the State of California.

 

POWER INTEGRATIONS, INC. /s/ Rafael Torres

Rafael Torres

Vice President of Finance &

Administration/CFO

Address: 5245 Hellyer Avenue

                San Jose, CA 95138



--------------------------------------------------------------------------------

The Optionee represents that the Optionee is familiar with the terms and
provisions of this Option Agreement and hereby agrees to the amendment of the
Option as to the Amended Portion subject to all of the terms and provisions
thereof. The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board upon any questions arising under
this Option Agreement.

 

    OPTIONEE Date: September 5, 2007     /s/ Derek Bell    

Optionee:                                         
                                                 

Date:                                         
                                                 



--------------------------------------------------------------------------------

POWER INTEGRATIONS, INC.

STOCK OPTION EXERCISE NOTICE

Power Integrations, Inc.

Attention: Vice President, Finance and Administration

5245 Hellyer Ave

San Jose, California 95138

Ladies and Gentlemen:

1. Option. I was granted a stock option, as amended by the Amended and Restated
Incentive Stock Option Agreement dated September 5, 2007 (“Option”), to purchase
shares of the common stock of Power Integrations, Inc. (“Company”) pursuant to
the Company’s 1997 Stock Option Plan as follows:

 

Grant Number:

   1232

Date of Option Grant:

   May 31, 2001

Exercise Price per Share:

   $12.10

2. Exercise of Option. I hereby elect to exercise the Amended Portion to
purchase the following number of shares:

 

     Vested    Unvested

Number of Shares Purchased

__________________________(“Shares”):

      N/A          

Total Exercise Price:

   $ _______________________   

3. Payment. I enclose payment in full or have made arrangements for payment from
the sale proceeds of the Shares of the total exercise price for the Shares in
the following form(s), as authorized by my Option Agreement:

 

•        Cash:

   $ ______________________

•        Check:

   $ ______________________

•        Tender of Company shares:

   $ ______________________

•        Cashless exercise (same-day-sale):

     $ _____________________

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with my exercise of the
Amended Portion and my subsequent disposition of the Shares.



--------------------------------------------------------------------------------

6. Optionee Information.

My current address is:

________________________________________________________________________________________________________

________________________________________________________________________________________________________

I understand that I am purchasing the Shares pursuant to the terms of the Power
Integrations, Inc. 1997 Stock Option Plan and my Amended and Restated
Nonstatutory Stock Option Agreement, a copy of which I have received and have
carefully read and understand. I agree (i) to provide such additional documents
as you may require pursuant to the terms of the 1997 Stock Option Plan, and
(ii) to provide for the payment by me to you (in the manner designated by you)
of the withholding obligation, if any, relating to the exercise of this option.

 

Very truly yours,    (Signature)   (Optionee’s Name Printed)

Receipt of the above is hereby acknowledged:

 

POWER INTEGRATIONS, INC. By:     Title:     Dated:    